 1

 2                                                                          JS-6

 3

 4

 5
                          UNITED STATES DISTRICT COURT
 6
                        CENTRAL DISTRICT OF CALIFORNIA
 7
                                                   Case No. 8:18-CV-01804 (VEB)
 8
     HORACIO GARCIA,
 9
                            Plaintiff,             JUDGMENT
10
     vs.
11
     ANDREW M. SAUL, Commissioner of
12   Social Security,

13                          Defendant.

14
           For the reasons set forth in the accompanying Decision and Order, it is hereby
15
     DECREED THAT (1) Plaintiff’s request for an order remanding this case for further
16
     proceedings is GRANTED and the Commissioner’s decision is REVERSED; (2) the
17
     Commissioner’s request for an order affirming the Commissioner’s final decision and
18
     dismissing the action is DENIED; (3) judgment is entered in Plaintiff’s favor and this
19

20                                             1

                       JUDGMENT – GARCIA v SAUL 8:18-CV-01804-VEB
 1   matter is REMANDED for further proceedings consistent with the Decision and

 2   Order; and (4) this case is CLOSED without prejudice to a timely application for

 3   attorneys’ fees and costs.

 4         DATED this 9th day of March 2020,

 5                                     /s/Victor E. Bianchini
                                       VICTOR E. BIANCHINI
 6                                 UNITED STATES MAGISTRATE JUDGE

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20                                          2

                       JUDGMENT – GARCIA v SAUL 8:18-CV-01804-VEB
